DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-7 are objected to because of the following informalities:  
Regarding claims 2-7:  Every claim from 2-7 place a comma after “wherein”.  For the purposes of further examination and for proper grammar, the comma has been interpreted to be placed after “the method of claim 1”.
Regarding claims 4 and 6:  The chemical subscripts “2” are not annotated as a subscript as per the norm in chemical annotation.  The formulas Ca(HCOO)2 and Mg(HCOO)2 have been interpreted as Ca(HCOO)2 and Mg(HCOO)2, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1:  The limitation “including at least one alkali salt or alkaline earth salt of a non-branched carbon acid…” is indefinite because it has two interpretations:
(1) there is any alkali salt (e.g. NaCl) or an alkaline earth salt having a non-branched carbon acid (e.g. calcium formate);
(2) there is an alkali salt of a non-branched carbon acid (e.g. sodium formate) or an alkaline earth salt having a non-branched carbon acid (e.g. calcium formate).
For the purposes of further examination interpretation (2) has been examined on the merits because the instant specification does not support interpretation (1).  The claimed subject matter can be amended to overcome the indefiniteness rejection by indicating that the alkali salt is the salt of a non-branched carbon acid having an uneven number of carbon atoms.
Claims 2-7 are rejected as indefinite for dependency on indefinite claim 1.
Regarding claim 1:  The last line of claim 1 recites “the carbonate”.  This limitation is indefinite because it does not have antecedent basis in the claim language.  For the purposes of further examination the salt composition as claimed has been interpreted to contain a carbonate.
Regarding claim 2:  Claim 2 recites “said acid”.  This limitation is indefinite because claim 1 recites two acids, a carbon acid and formic acid.  It is indefinite which acid is being claimed due to improper antecedent basis.  For the purposes of further examination the carbon acid has been examined on the merits because claim 2 cannot broaden the scope of the formic acid in instant claim 1.
Regarding claim 6:   Claim 6 is indefinite because it has the wrong formula for magnesium formate; it cannot be determined whether magnesium formate or calcium formate 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,548,301. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1:  USPN ‘301 (claim 1) recites the claimed process.  USPN ‘301 is not statutory double patenting because it requires the salt component to be in the form of a stone, whereas the instant claimed invention does not require this claimed structure.  USPN ‘301 is a species to the claimed genus.
Regarding claim 2:  USPN ‘301 (claim 2) recites the claimed acids.
Regarding claim 3:  USPN ‘301 (claim 3) recites the claimed salts.
Regarding claim 4:  USPN ‘301 (claim 4) recites calcium (II) formate.
Regarding claim 5:  USPN ‘301 (claim 5) recites the alkaline earth metal halide.
Regarding claim 6:  USPN ‘301 (claim 7) recites the magnesium (II) formate.
Regarding claim 7:  USPN ‘301 (claim 6) recites the claimed carbonates.

Prior Art made of record
USPN 6,477,982 teaches similar compositions of pre-formed aquarium mineral additives (e.g. mineral formates), but does not teach the claimed process of adding formic acid to react with a mixture containing metal carbonate and an alkali/alkaline earth salt having an uneven number of C atoms.
USPN 6979,411 teaches similar compositions of pre-formed aquarium mineral additives (e.g. pre-formed mixtures of organic acids and minerals), but does not teach the claimed process of adding formic acid to react with a mixture containing metal carbonate and an alkali/alkaline earth salt having an uneven number of C atoms.
US 2015/0342160 (USPN 10,548,301) are the parent applications of the present continuation application.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767